The Court

sustained the objection to the affidavit of defence, and directed judgment to be entered for the plaintiff, on the ground that they considered that it would be. contrary to the spirit and policy, as well as the intention of the statute of 1865 for the benefit of married women, to now hold that a wife’s sole and separate interest in the real estate of her deceased father secured by recognizance in the Orphans’ Court, may be attached for the debt of her husband, except such debts as are specially provided for in it.